United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                      January 7, 2010

                                          Before

                            RICHARD D. CUDAHY, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge


LARRY D. STORIE,                                   Appeal from the United States District
           Plaintiff‐Appellant,                    Court for the Southern District of Indiana,
                                                   Indianapolis Division.
No. 09‐1675          v.
                                                   No. 1:07‐cv‐22‐WTL‐DML
RANDY’S AUTO SALES, LLC,
          Defendant/Third‐Party                    William T. Lawrence,
          Plaintiff/Appellee,                      Judge.

                     v.

ST. PAUL MERCURY INSURANCE
COMPANY,
           Third‐Party
           Defendant/Appellee.


                                        O R D E R

        The slip opinion issued in the above‐entitled cause on December 17, 2009 is amended
as follows:

              On page 13, lines 3 and 23, the name “Randy’s” should replace
              “Storie” as the first word of the each paragraph.